DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 19-34 are pending.
Claims 1-18 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. DE10 2017 218 813.8 filed on 20 October 2017.


Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 01 October 2020 have been considered by the examiner.


Claim Objections
Claim 19 is objected to because of the following informalities: “the parameter” in line 10 should read “the at least one parameter”. Appropriate correction is required.

Claims 21-31 are objected to because of the following informalities: “Method” in line 1 should read “The method”. Appropriate corrections are required.

Claim 23 is objected to because of the following informalities: “the support points” in line 2 should read “support points”. Appropriate correction is required.

Claim 24 is objected to because of the following informalities: “an initial value” in line 5 should read “the initial value”. Appropriate correction is required.

Claim 26 is objected to because of the following informalities: “variables” in line 4 should read “variable”. Appropriate correction is required.

Claim 30 is objected to because of the following informalities: “the long-term” in line 1 should read “a long-term”. Appropriate correction is required.

Claim 32 is objected to because of the following informalities: “at least” in line 1 should read “the at least”; “an actuator” in line 2 should read “the actuator”; “a control variable of an actuator to a predefinable” should read “the control variable of the actuator to the predefined”. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 24 recites “proceeding from the target value as an initial value of the control variable” in line 5. There is insufficient antecedent basis for the limitation “the target value”. It is unclear what Applicant means by “the target value,” as there are multiple values in the claim that the target value may be referring to. For examining purposes, the phrase has been interpreted to mean “proceeding from the initial value of the control variable.” Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because transitory medium is not a patentable subject matter. In the claim, the “machine-readable storage medium” is not described as non-transitory in the specification, in which case the machine-readable storage medium may be transitory. Applicant 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 30-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over BISCHOFF et al. (DE 102013212889 A1), hereinafter ‘Bischoff’, in view of WALDOCK et al. (US 2009/0125274 A1), hereinafter ‘Waldock’. Bischoff is a reference cited in the information disclosure statements submitted on 01 October 2020 (Refer to the English Machine Translation document submitted with this Office Action).

Regarding claim 19, Bischoff teaches:
A method for automatically setting at least one parameter of an actuator control system which is designed to control a control variable of an actuator to a predefinable target variable, wherein the actuator control system is designed to generate a manipulated variable (u) depending on the at least one parameter, the target variable and the control variable and to actuate the actuator depending on said manipulated variable, (Bischoff: Abstract “The invention relates to a method for creating a control function (R) in order to control [The physical unit reads on “an actuator”, the at least one predefined setpoint variable (V) reads on “a predefined target variable”, the physical state variable (s) reads on “a control variable”, and the control parameters reads on “at least one parameter of an actuator”.]
wherein a new value of the at least one parameter is determined depending on … of the control variable, and the parameter is then set to this new value. (Bischoff: [0006] “In particular, the cost function can specify a measure (ie a function value of the cost function) for a deviation or for a difference between a plurality of set values of the respective variable and corresponding actual values or between a time profile of the set values and a time profile of corresponding actual values. This can continue to be related to a specific predetermined time window. The total costs in this context designate a particular computational combination of several cost values determined in this way, e.g. several temporally different courses of setpoints and actual values of the size considered concern.”; [0007] “Reinforcement learning describes the principle of automatically obtaining appropriate control parameters through systematic and, in particular, iterative approximation. The optimization will stop as soon as the control behaves sufficiently reliably for the particular application. Thereby, a control can be obtained without knowing the physical laws of the physical unit to be controlled in detail. The rules thus [Iteratively obtaining appropriate control parameters based on actual values and then continuously implementing the control with iteratively obtained appropriate control parameters reads on “a new value of the at least one parameter is determined depending on … the control variable, and the parameter is then set to this new value”.]

Bischoff does not explicitly teach: wherein a new value of the at least one parameter is determined depending on a stationary probability distribution of the control variable …
Waldock teaches:
wherein a new value of the at least one parameter is determined depending on a stationary probability distribution of the control variable …  (Waldock: [0005]-[0008] “generating a set of probability distributions, each said probability distribution in the set representing a setting or settings of at least one control parameter of the sensor; calculating an expected information gain value for each said control parameter in the set, a said information gain value representing an expected quality of a measurement of one of the targets taken by the sensor if controlled according to the control parameter, based on the predicted state of the target; updating the set of probability distributions to identify the sensor control parameters that [The measurement of the target by the sensor reads on “the control variable”, and the probability distribution using Monte Carlo Optimisation technique reads on “a stationary probability distribution of the control variable”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bischoff and Waldock before them, to modify the obtaining of appropriate control parameters to incorporate a probability distribution using Monte Carlo optimization technique.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve measurement or surveying of a moving target using a sensor (Waldock: [0002] “Sensors are widely used for monitoring and surveillance applications and it is often useful to detect and track moving targets. Generally, any particular sensor will be limited in terms of the number of targets that it can sense at any one time and in many cases a sensor may be limited to sensing one target at any given time interval. Therefore, when there are multiple targets a decision will need to be made regarding which target a particular sensor is to measure/sense.”).

Regarding claim 20, Bischoff and Waldock teach all the features of claim 19.

wherein the stationary probability distribution is determined depending on a model, in particular on a Gaussian process, advantageously on a sparse Gaussian process, of the actuator. (Waldock: [0073] “The probability distributions can be updated using a variety of optimisation techniques, e.g. a simple hill-climbing algorithm. It will also be appreciated that other parametric learning techniques, such as Gaussian Processes, could be used to "intelligently" draw samples from the sensors' probability distributions over their actions. As these samples are communicated (typically over bandwidth constraint links) a reduced sample set is desirable.”) [The parametric learning reads on “a model”.]
The motivation to combine Bischoff and Waldock, which teach the features of the present claim, as submitted in claim 19, is incorporated herein.

Regarding claim 21, Bischoff and Waldock teach all the features of claims 19-20.
Bischoff further teaches:
wherein the model is adapted depending on the manipulated variable, which is supplied to the actuator when the actuator is controlled using the actuator control system, and the resulting control variable, wherein, after the model is adapted, a new value of the at least one parameter is redetermined depending on the stationary probability distribution of the control variable of the actuator, wherein the redetermination of the new value of the at least one parameter is determined depending on the now adapted model. (Bischoff: [0007] “Reinforcement learning describes the principle of automatically obtaining appropriate control parameters through systematic and, in particular, iterative approximation. The optimization will stop as soon as the control behaves sufficiently reliably for the particular [Determining the control behavior reads on “depending on the manipulated variable … and the resulting variable”, and iterative process of determining the control parameters reads on “the at least one parameter is redetermined”.]

Regarding claim 30, Bischoff and Waldock teach all the features of claim 19.
Bischoff further teaches:
wherein the local cost function is selected depending on a Gaussian function and/or a polynomial function which is dependent on a difference between the manipulated variable and the predefinable target value. (Bischoff: [0007] “Reinforcement learning describes the principle of automatically obtaining appropriate control parameters through systematic and, in particular, iterative approximation. The optimization will stop as soon as the control behaves sufficiently reliably for the particular application. Thereby, a control can be obtained without knowing the physical laws of the physical unit to be controlled in detail. The rules thus determined can be based, for example, on a combination, in particular linear 

Bischoff does not explicitly teach: wherein the long-term cost function is selected depending on a local cost function.
Waldock teaches:
wherein the long-term cost function is selected depending on a local cost function. (Waldock: [0062] As the global cost function (Equation 5 above) is a sum over all the predicted global information, the local cost is added to the sample block as the token circulates. At this stage, the sample block contained in the token represents the expected cost from using the current probability distributions over target assignments. This expected cost can be used to update the probability distributions locally on each sensor. This approach enables the sample block to be generated and evaluated in a distributed manner without using a centralised oracle.”)
The motivation to combine Bischoff and Waldock, which teach the features of the present claim, as submitted in claim 19, is incorporated herein.

Regarding claim 31, Bischoff and Waldock teach all the features of claim 19.
Waldock further teaches:
wherein the manipulated variable is limited to values within a predefinable manipulated variable range by a limiting function. (Waldock: [0066] “FIG. 3 illustrates steps performed during step 206 of FIG. 2. At step 302 initialisation takes place by specifying the probability of the target being measured by the sensor over the range of the sensor's allowed control or reconfiguration parameters (based on the sensor's predicted position as computed at step 204). In general this can be a flat distribution, or it could be biased toward a specific control parameter if there is good prior knowledge or operational reasons to support this.”; [0074] “At step 308 the set of probability distributions about the optimal control parameters are sharpened. This can be achieved using an iterative process that is terminated by a convergence criterion relating to a judgement about how sharp those distributions need to be in practice. In practice, this iterative process is likely to be controlled by two parameters: an upper limit on the time taken to perform the optimisation, and the accuracy of the sensor actuation. For example, if the sensor can only orientate to within +/-5 degrees then this will determine the variance (sharpness) of the target probability distribution required.”) [The limitation of sensor orientation reads on “a limiting function”, and the limitation of the sensor orientation determining the variance of the target reads on “a predefinable manipulated variable range”.]
The motivation to combine Bischoff and Waldock, which teach the features of the present claim, as submitted in claim 19, is incorporated herein.

Regarding claim 32, Bischoff and Waldock teach all the features of claim 19.

A learning system for automatically setting at least one parameter of an actuator control system which is designed to control a control variable of an actuator to a predefinable target variable, wherein the learning system is designed to carry out the method according to claim 19. (Bischoff: [0005] “According to a first aspect, a method for creating a control function is provided in order to regulate a physical state variable of a physical unit by means of at least one manipulated variable to at least one predetermined setpoint. The method comprises the following steps: Providing a functional model for mapping a physical unit; - Providing a control function with control parameters, the control function depending on the physical state variable generates the manipulated variable; and Adapting the control parameters based on total costs determined, the total costs being formed from a combination of functional values of a cost function.”; [0044] “In the subsequent step S3, a cost function K () is determined, which determines the target of a learning algorithm to be used and is determined by a control target, such as avoid overshoot, minimize manipulated variable, etc. In the simplest form, the cost function K () orders states s close to the given one Setpoint value V low cost values and states that have a greater distance from the setpoint V, high cost values. For example, a saturated cost function may be provided as follows: …”)

Regarding claim 34, Bischoff and Waldock teach all the features of claim 19.
Bischoff further teaches:
A machine-readable storage medium containing computer program instructions for carrying out the method of claim 19. (Bischoff: [0024] “According to a further aspect, there is provided a control unit for performing a control of a physical unit, comprising: A main 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, in view of Waldock, further in view of Rashev et al. (US 2004/0198268 A1), hereinafter ‘Rashev’.
Regarding claim 22, Bischoff and Waldock teach all the features of claim 19.
Bischoff and Waldock do not explicitly teach: wherein the stationary probability distribution of the control variable is determined by an approximation of an integration using possible values of the control variable, wherein said approximation is carried out using numerical quadrature.
Rashev teaches:
wherein the stationary probability distribution of the control variable is determined by an approximation of an integration using possible values of the control variable, (Rashev: Abstract “A bank of complex gain elements is used to provide a step-wise approximation of an arbitrary complex-gain predistortion function for a nonlinear transmitter.”; [0043] “Depending on the tolerable size of the difference among the bandwidths of the PI controllers (e.g. up to 2 times) the division operation can be implemented with lower precision as a scaling operation using a finite set (e.g. a set of 256 to 1024 values) of constants to approximate the full range of reciprocal probability values. Saturation of the error magnitude normalization may be considered 
wherein said approximation is carried out using numerical quadrature. (Rashev: [0006] “A common architecture of recently proposed baseband power amplifier linearizers includes a digital nonlinear gain block, usually called a predistortion block, inserted in the transmitter chain prior to upconversion stages. It is continuously adapted to approximate as closely as possible the inverse nonlinear complex gain of the following transmitter stages up to the power amplifier. Depending on the coordinate system in which the transmitter gain estimation is conducted two main types of baseband linearization approaches can be distinguished: (1) orthogonal-coordinate, where the complex gain function is defined by a pair of real and imaginary functions, and (2) polar-coordinate, where the complex gain function is defined by a magnitude and a phase function. Since in QAM schemes the signals are typically represented by in-phase and quadrature-phase components, i.e. in orthogonal coordinates, the realization of the second approach involves additional complexity to provide for coordinate system transformation of the estimation data. On the other hand, more sophisticated adaptation algorithms are required for the implementation of unconditionally convergent and robust baseband linearization in orthogonal coordinates.”; [0031] “The sectors' boundaries are the angle bisectors of the four unit circle quadrants. Depending on the value of the control signal the complex error is rotated by 0, 90, 180 or 270 degrees in the discrete-step error rotation FE 245 whose function is described in further detail below. The rotated complex error at 248 is then scaled down in an error scaling FE 250, which realizes also the proportional part of the PI controller in addition to the magnitude normalization of the complex error.”)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve linearizing a signal represented by its in-phase/quadrature-phase components in the transmitter (Rashev: [0008] “The realization of the second linearization approach requires additional means for coordinate system transformation of the estimation data and the predistorted signal such as orthogonal-to-polar and polar-to-orthogonal conversion blocks (note that this is true if the signal is represented by its in-phase/quadrature-phase components in the transmitter).”; [0026] “The proposed invention solves the problem of memoryless linearization of signal transmitters using an adaptive control system operating in hardware-efficient orthogonal-coordinate complex number format (i.e. utilizing pairs of real numbers interpreted as the real and imaginary parts of a complex number which modulus and argument are equal to the signal magnitude and phase respectively). The architecture and principle of operation (i.e. the control algorithm) of two controllers managing this system is described. Both controllers process data in orthogonal coordinates. The first one performs the adaptive update of the predistortion gain in orthogonal coordinate sense by updating independently its real and imaginary parts. The second one does it in polar-coordinate sense by performing correlated update of the real and imaginary parts in terms of magnitude and phase. A resolution of a secondary problem of algorithm stabilization, when the adaptation is performed in orthogonal coordinates, is also provided for arbitrary average phase rotation occurring in the transmitter.”).


Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff, in view of Waldock, further in view of Rashev, further in view of Huang (US 2017/0200089 A1), hereinafter ‘Huang’.

Regarding claim 23, Bischoff, Waldock and Rashev teach all the features of claims 19 and 22.
Rashev further teaches:
proceeding from an initial value of the control variable that was randomly determined from an initial probability distribution. (Rashev: [0052] “Quantization of the complex error signal is done in an error quantization FB 440, which has two purposes: (1) clipping the imaginary part of the error at -1 and 1 for negative values of its real part to provide convergence stability for arbitrary (initial) phase offset of the feedback signal 150 with respect to the input signal 115 and (2) optional mapping of the error values to a set of predefined constants for more efficient implementation of multiplicative accumulation in the PI controller bank 420. The complex error step signal is indicated at 445.”; [0059] “For transmission formats employing 360-deg random phase fluctuation (such as CDMA or UMTS) this normalization method provides zero degrees of mean contribution by the input signal to the phase of the complex error.”)
The motivation to combine Bischoff, Waldock and Rashev, which teach the features of the present claim, as submitted in claim 22, is incorporated herein.

 wherein a density of the support points is determined depending on a determined temporal evolution of the control variable, which evolution is in particular determined by means of the model and/or the actuator control system.
Huang teaches:
wherein a density of the support points is determined depending on a determined temporal evolution of the control variable, which evolution is in particular determined by means of the model and/or the actuator control system. (Huang: [0001] “The invention relates to the method and system for data analyzing. In particular, a method and system to extract intrinsic information from any data, stationary or non-stationary to define probability distribution as the intrinsic probability distribution.”; [0037] “FIG. 3 illustrates the probability density functions accumulated from each of IMFs in accordance with various embodiments of the present disclosure. The analyzing processor 120 accumulates the distribution of each IMF in different frequencies according to a longest mean time scale to obtain a plurality of probability density functions. And the function 310, 320, 330, 340, 350, 360, 370, 380, 390 provides standard deviations as horizontal axes corresponding to probability density as vertical axes to determine relation points”; [0049] “FIG. 7 illustrates an iPDF partial sum spectrum of the white noise data. The iPDF partial sum spectrum 700 provides time 702 as horizontal axes corresponding to standard deviation 704 as vertical axes.”) [The relation points read on “the support points”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bischoff, Waldock, Rashev 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve linearizing a transmitted signal represented by its in-phase/quadrature-phase components (Huang: [0001] “The invention relates to the method and system for data analyzing. In particular, a method and system to extract intrinsic information from any data, stationary or non-stationary to define probability distribution as the intrinsic probability distribution.”; [0005] “The present invention provides a method for data analyzing in a data analyzing processor, comprises receiving a data, then decomposing the data into a plurality of intrinsic mode functions (IMFs) by utilizing an empirical mode decomposition (EMD) method, wherein the intrinsic mode functions are a value changes over time of the data in different frequencies, obtaining a plurality of probability density functions based on accumulating the distribution of each IMF according to a longest mean time scale, and generating an intrinsic probability distribution function (iPDF) component spectrum, wherein the iPDF component spectrum comprises the distribution of probability density functions between a frequency dimensional and a standard deviation dimensional. This invention result of the method can be used as a diagnosis tool implementing in a system.”).

Regarding claim 24, Bischoff, Waldock, Rashev and Huang teach all the features of claims 19 and 22-23.
Waldock further teaches:
proceeding from the target value as an initial value of the control variable. (Waldock: [0066] “FIG. 3 illustrates steps performed during step 206 of FIG. 2. At step 302 initialisation takes place by specifying the probability of the target being measured by the sensor over the range of the sensor's allowed control or reconfiguration parameters (based on the sensor's predicted position as computed at step 204).”) [The sensor’s predicted position reads on “the target value”.]
The motivation to combine Bischoff and Waldock, which teach the features of the present claim, as submitted in claim 22, is incorporated herein.

Bischoff and Waldock do not explicitly teach: wherein the density of the support points is also determined depending on a determined temporal evolution of the control variable, which is in particular determined by means of the model and/or the actuator control system,
Huang further teaches:
wherein the density of the support points is also determined depending on a determined temporal evolution of the control variable, which is in particular determined by means of the model and/or the actuator control system. (Huang: [0037] “FIG. 3 illustrates the probability density functions accumulated from each of IMFs in accordance with various embodiments of the present disclosure. The analyzing processor 120 accumulates the distribution of each IMF in different frequencies according to a longest mean time scale to obtain a plurality of probability density functions. And the function 310, 320, 330, 340, 350, 360, 370, 380, 390 provides standard deviations as horizontal axes corresponding to probability density as vertical axes to determine relation points”; [0049] “FIG. 7 illustrates an iPDF partial sum spectrum of the white noise data. The iPDF partial sum spectrum 700 provides time 702 as horizontal axes [The function performed by the analyzing processor 120 reads on “determined by means of the model”.]
The motivation to combine Bischoff, Waldock, Rashev and Huang, which teach the features of the present claim, as submitted in claim 23, is incorporated herein.

Regarding claim 25, Bischoff, Waldock, Rashev and Huang teach all the features of claims 19 and 22-23.
Huang further teaches:
wherein a density of the support points is selected depending on a variable (Var) which characterizes a smoothness of the model at at least one value of the control variable in the determined temporal evolution(s) of the control variable. (Huang: [0050] The outputting processor 130 examines the results of the partial sums and provides the iPDF partial sum spectrum 700. In FIG. 7 shows summing probability density functions as Gaussian distribution in low frequency region, wherein distributions plotted as a function of the time scale is uniformly Gaussian except the first IMF 706, which is bimodal as discussed above. The minor deviation shown here is the fluctuation due to the size of the sampling. Larger sample would produce smoother results as dedicated by the probability law.”) [The size of the sampling reads on “a variable (Va) which characterizes a smoothness …”.]
The motivation to combine Bischoff, Waldock, Rashev and Huang, which teach the features of the present claim, as submitted in claim 23, is incorporated herein.

Regarding claim 26, Bischoff, Waldock, Rashev and Huang teach all the features of claims 19, 22-23 and 25.

wherein the density of support points in a region is selected depending on a smallest value, wherein the smallest value is the smallest value of the variables which characterize a smoothness of the model at the values of the control variable which are in this range. (Waldock: [0066] “FIG. 3 illustrates steps performed during step 206 of FIG. 2. At step 302 initialisation takes place by specifying the probability of the target being measured by the sensor over the range of the sensor's allowed control or reconfiguration parameters (based on the sensor's predicted position as computed at step 204). In general this can be a flat distribution, or it could be biased toward a specific control parameter if there is good prior knowledge or operational reasons to support this.”; [0074] “At step 308 the set of probability distributions about the optimal control parameters are sharpened. This can be achieved using an iterative process that is terminated by a convergence criterion relating to a judgement about how sharp those distributions need to be in practice. In practice, this iterative process is likely to be controlled by two parameters: an upper limit on the time taken to perform the optimisation, and the accuracy of the sensor actuation. For example, if the sensor can only orientate to within +/-5 degrees then this will determine the variance (sharpness) of the target probability distribution required.”) [The range reads on “a region”, the sharpened distribution reads on “which characterize a smoothness of the model”, and iterative process being terminated by the convergence criterion reads on “a smallest value”.]
The motivation to combine Bischoff, Waldock, Rashev and Huang, which teach the features of the present claim, as submitted in claim 23, is incorporated herein.

Regarding claim 27, Bischoff, Waldock, Rashev and Huang teach all the features of claims 19 and 22-23.
Huang further teaches:
wherein the density of the support points in a region can also be selected depending on an average density of the support points in said region. (Huang: [0005] The present invention provides a method for data analyzing in a data analyzing processor, comprises receiving a data, then decomposing the data into a plurality of intrinsic mode functions (IMFs) by utilizing an empirical mode decomposition (EMD) method, wherein the intrinsic mode functions are a value changes over time of the data in different frequencies, obtaining a plurality of probability density functions based on accumulating the distribution of each IMF according to a longest mean time scale, and generating an intrinsic probability distribution function (iPDF) component spectrum, wherein the iPDF component spectrum comprises the distribution of probability density functions between a frequency dimensional and a standard deviation dimensional.”; [0044] “In addition to non-stationary processes, iPDF is used for stationary processes. As the mean and variance values would be dominated by the most energetic variations, the global distribution is dominated by such component and reduce the less energetic component obscured. The intrinsic probability distribution would alleviate these conditions and enable to examine the probabilistic structure of components of all scales in great details.”) [The density function based on the mean time scale reads on “an average density …”.]
The motivation to combine Bischoff, Waldock, Rashev and Huang, which teach the features of the present claim, as submitted in claim 23, is incorporated herein.


Allowable Subject Matter
Claims 28-29 and 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ulyanov et al. (US 2004/0024750 A1) teaches a control system for optimizing a shock absorber having a non-linear kinetic characteristic using a stationary stochastic process based on stationary probability distributions and density. The control system uses a fitness (performance) function that is based on the physical laws of minimum entropy and biologically inspired constraints relating to mechanical constraints and/or rider comfort, driveability, etc. In one embodiment, a genetic analyzer is used in an off-line mode to develop a teaching signal. The 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MICHAEL W CHOI/            Examiner, Art Unit 2116